14-851-cr; 14-1033-cr
      United States v. Boykin
      	
      14-851-cr; 14-1033-cr
      United States v. Boykin

 1                                                    UNITED STATES COURT OF APPEALS
 2                                                       FOR THE SECOND CIRCUIT
 3 
 4                                                                          August Term, 2015
 5 
 6                                          (Argued: April 25, 2016                        Decided: August 30, 2016)
 7 
 8                          Docket Nos. 14-851-cr; 14-1033-cr
 9    ________________________________________________________________________
10 
11                                                               UNITED STATES OF AMERICA, 
12     
13                                                                                         Appellee, 
14                                                                               v.                                          
15     
16                                                                PAUL ARLINE, AKA FACE, ET AL., 
17     
18                                                               Defendants, 
19     
20                                                             ANTHONY BOYKIN, AKA DOUBLE  O,  
21                                                                  JUSTIN SIMMONS, AKA JUSTO, 
22     
23                                                                                         Defendants‐Appellants.*1 
24    ________________________________________________________________________
25 
26    Before:                         
27                                   WALKER, CALABRESI, HALL, Circuit Judges.  
28     
29             Appeal  from  a  final  judgment  of  the  United  States  District  Court  for  the 
30    Southern District of New York (McMahon, J.).  Following a jury trial, Defendant‐
31    Appellant Justin Simmons was convicted, inter alia, of two counts of possession 
32    of  a  firearm  in  furtherance  of  a  crime  of  violence  or  drug  trafficking  crime,  in 
33    violation  of  18  U.S.C.  §  924(c).    The  district  court  sentenced  Simmons  to  a  five‐
34    year term of imprisonment for one of the convictions under § 924(c).  Pursuant to 

                                                                  
                     *  The Clerk of Court is requested to amend the official caption in this case to 

      conform to the listing of the parties above.  

                                                                                        
       
 1    §  924(c)(1)(C),  the  court  also  sentenced  Simmons  to  a  twenty‐five‐year  term  of 
 2    imprisonment  for  the  second  §  924(c)  conviction,  each  sentence  to  run 
 3    consecutively to the other.  On appeal, Simmons challenges his sentence on the 
 4    ground that (1) in light of Alleyne v. United States, 133 S. Ct. 2151 (2013), the fact of 
 5    whether he had a “second or subsequent” § 924(c) conviction should have been 
 6    found by the jury, and (2) one or the other of his convictions under § 924(c) was 
 7    multiplicitous because they involved potentially overlapping conduct.  
 8     
 9            We  hold  that  Alleyne  does  not  alter  our  Court’s  prior  holding  in  United 
10    States  v.  Anglin,  284  F.3d  407  (2d  Cir.  2002)  (per  curiam),  that  the  existence  of  a 
11    “second or subsequent” § 924(c) conviction is a sentencing factor that need not be 
12    submitted  to  a  jury.    We  further  hold  that  Simmons’s  two  §  924(c)  convictions 
13    were not multiplicitous because there was an ample basis for the jury to convict 
14    Simmons for two separate violations of § 924(c).  Consequently, that there was no 
15    jury  instruction  requiring  the  jury  to  find  that  the  guns  subject  of  each  §  924(c) 
16    charge must have been possessed on separate occasions did not amount to plain 
17    error.    For  the  same  reasons,  it  was  not  plain  error  for  the  district  court  to  find 
18    implicitly at sentencing that the two § 924(c) convictions were based on separate 
19    conduct,  thereby  subjecting  Simmons  to  mandatory  minimum,  consecutive 
20    sentences based on a “second or subsequent” § 924(c) conviction.   
21     
22            We  address  in  a  separate  summary  order  filed  with  this  opinion 
23    Simmons’s  challenges  to  his  conviction  for  participating  in  a  racketeering 
24    conspiracy.   
25     
26                    AFFIRMED. 
27                                          BENJAMIN  GREENWALD,  The  Law  Office  of 
28                                          Benjamin  Greenwald,  New  Windsor,  New  York, 
29                                          for Defendant‐Appellant. 
30                                           
31                                          MICHAEL  D.  MAIMAN,  Assistant  United  States 
32                                          Attorney  (Emil  J.  Bove,  III,  Michael  A.  Levy, 
33                                          Assistant United States Attorneys, on the brief), for 
34                                          Preet  Bharara,  United  States  Attorney  for  the 
35                                          Southern District of New York, for Appellee.  
36     
                                                       2 
       
 1    PER CURIAM: 
 2     
 3         Following a jury trial, Defendant‐Appellant Justin Simmons was convicted 

 4    of  participating  in  a  racketeering  enterprise  and  conspiracy,  in  violation  of  18 

 5    U.S.C.  §§  1961,  1962(c)  and  (d),  and  a  narcotics  conspiracy,  in  violation  of  21 

 6    U.S.C. § 846.  He was also convicted of two counts of possession of a firearm in 

 7    furtherance  of  a  crime  of  violence  or  drug  trafficking  crime,  in  violation  of  18 

 8    U.S.C. § 924(c): one for possession of a firearm in furtherance of the racketeering 

 9    enterprise and conspiracy and the other for possession of a firearm in furtherance 

10    of the narcotics conspiracy.  The district court sentenced Simmons to a five‐year 

11    term  of  imprisonment  for  one  of  the  §  924(c)  convictions.    Pursuant  to                    

12    § 924(c)(1)(C)—which provides for a mandatory minimum of twenty‐five years’ 

13    imprisonment for a “second or subsequent” conviction under § 924(c)—the court 

14    sentenced  Simmons  to  a  twenty‐five‐year  term  of  imprisonment  for  the  second      

15    §  924(c)  conviction,  each  to  run  consecutively  to  the  other  and  to  the  sentences 

16    imposed  for  the  racketeering  and  narcotics  convictions,  for  a  total  term  of  fifty 

17    years’ imprisonment.   

18           On appeal, Simmons argues, with respect to that part of his sentence based 

19    on  the  firearms  convictions,  that  (1)  the  fact  of  whether  he  had  a  “second  or 


                                                    3 
       
 1    subsequent”  §  924(c)  conviction  should  have  been  determined  by  the  jury,  and 

 2    (2) one or the other of his convictions under § 924(c) was multiplicitous because 

 3    they  involved  potentially  overlapping  conduct.    For  the  following  reasons,  the 

 4    judgment is AFFIRMED.2   

 5                                           BACKGROUND 

 6           In 2013, Simmons was charged with multiple offenses stemming from his 

 7    involvement  with  the  Bloods  gang  operating  out  of  Newburgh,  New  York 

 8    (“Newburgh  Bloods”).    Count  One  charged  him  with  participating  in  a 

 9    racketeering  enterprise,  in  violation  of  18  U.S.C.  §§  1961  and  1962(c),  and  set 

10    forth six racketeering acts, all of which related to murder, attempted murder, or 

11    robbery, except for predicate act five, which consisted of a narcotics distribution 

12    conspiracy.    Count  Two  charged  Simmons  with  participating  in  a  racketeering 

13    conspiracy,  in  violation  of  18  U.S.C.  §  1962(d).    The  conduct  underlying  both 

14    Counts One  and  Two  was alleged  to  have  occurred “[f]rom at  least  in  or about 

15    2006,  up  to  and  including  in  or  about  March  2013,”  App’x  256,  263.    Count 

16    Twelve  charged  Simmons  with  participating  in  a  conspiracy  to  distribute  and 

                                                                  
      2
            Simmons  also  argues  on  appeal  that  the  evidence  was  insufficient  to  convict  him  of 
      participating  in  a  racketeering  conspiracy.    We  reject  this  argument  and  affirm  that 
      conviction in a separately filed summary order.   

                                                        4 
       
 1    possess with intent to distribute 280 grams or more of a controlled substance, in 

 2    violation of 21 U.S.C. § 846, “[f]rom at least in or about 2004, up to and including 

 3    in or about September 2011.”  App’x 274.   

 4                  Simmons  was  also  charged  with  two  counts  of  violating  §  924(c).    Count 

 5    Thirteen  charged  Simmons  with  using  and  carrying  firearms  during  and  in 

 6    relation to, and possession of firearms in furtherance of, the narcotics conspiracy 

 7    described in Count Twelve, [f]rom at least in or about 2004, up to and including 

 8    in  or  about  September  2011.”  App’x  275.    Count  Seventeen  charged  him  with 

 9    using and carrying firearms during and in relation to, and possession of firearms 

10    in  furtherance  of,  a  crime  of  violence,  namely,  the  racketeering  enterprise  and 

11    conspiracy charged in Counts One and Two, but “on occasions other than those 

12    described” in Count Thirteen (among other counts).  App’x 277‐78.3   

13                  At  trial,  the  Government  introduced  evidence  connecting  Simmons  to 

14    numerous firearms.  With respect to the firearms possessed in conjunction with 

15    the  racketeering  enterprise  and  conspiracy,  the  jury  heard  testimony  that 

16    Simmons  was  in  possession  (or  aided  in  the  possession)  of  a  gun  on  three 


                                                                  
      3
              Both § 924(c) counts included charges that Simmons aided and abetted others in the 
      commission of those firearms offenses.   
       

                                                                     5 
       
 1    occasions:  (1)  when  he  and  another  member  of  the  Newburgh  Bloods  were 

 2    arrested in January 2008 while driving through the neighborhood of a rival gang; 

 3    (2) when Simmons passed along one of his guns to a fellow Newburgh Blood in 

 4    2009;  and  (3)  when  Simmons  was  on  Lander  St.  in  Newburgh  with  a  fellow 

 5    member of the Newburgh Bloods.   

 6           As for the firearms possessed in connection with the narcotics conspiracy, 

 7    the  Government  offered  testimony  that  numerous  guns  were  hidden  in  a 

 8    neighborhood  block  located  on  Lander  St.  in  Newburgh  where  the  Newburgh 

 9    Bloods sold crack cocaine.  These so‐called “block guns” were to be used when 

10    “needed,” Trial Tr. 250, and were kept for “protection” from “other gangs” in the 

11    course  of  selling  drugs,  Trial  Tr.  851.    The  jury  heard  testimony  that  Simmons 

12    was seen on Lander St. in possession of one of these block guns.   

13           In  its  summation,  the  Government  sought  to  link  the  firearms  to  the 

14    respective counts.  Thus, the gun discovered on Simmons when he was arrested 

15    in January 2008, the gun he passed along in 2009, and the gun he possessed while 

16    out  with  a  fellow  blood  on  Lander  St.  were  tied  to  the  racketeering  enterprise 

17    and conspiracy, while the block guns were connected to the narcotics conspiracy.  




                                                   6 
       
 1           The district court instructed the jury that the firearms charge contained in 

 2    Count Seventeen was “connected to the charges of racketeering and racketeering 

 3    conspiracy,”  Trial  Tr.  2211,  while  the  firearms  charge  in  Count  Thirteen  was 

 4    “connected to the narcotics conspiracy,” Trial Tr. 2210.  Neither Simmons nor the 

 5    Government  asked  the  district  court  to  instruct  the  jury  that  the  guns  in  Count 

 6    Seventeen were alleged to have been possessed on occasions different from those 

 7    occasions  forming  the  basis  for  Count  Thirteen,  and  no  such  instruction  was 

 8    given.   

 9           At  sentencing,  the  court  sentenced  Simmons  to  a  five‐year  term  of 

10    imprisonment for the § 924(c) conviction relating to the narcotics conspiracy and, 

11    pursuant  to  §  924(c)(1)(C),  to  a  twenty‐five‐year  mandatory  minimum  term  of 

12    imprisonment for his § 924(c) conviction pertaining to the racketeering enterprise 

13    and conspiracy, each to run consecutively to the other and to the other sentences, 

14    for  a  total  term  of  fifty  years’  imprisonment.    Simmons  did  not  object  to  the 

15    court’s  imposition  of  the  twenty‐five‐year  mandatory  minimum  for  his 

16    conviction for a “second or subsequent” § 924(c) offense.  This appeal followed. 

17            

18            


                                                   7 
       
 1                                           DISCUSSION 

 2        I.      The Fact of a “Second or Subsequent” Conviction under § 924(c)  

 3             Simmons  contends  that  the  fact  of  whether  he  had  a  “second  or 

 4    subsequent” § 924(c) conviction should have been found by the jury and the jury 

 5    should have been charged accordingly.  Because Simmons did not object on this 

 6    basis  to  either  the  district  court’s  jury  charge  or  to  the  sentence,  we  review  for 

 7    plain error.  United States v. Vilar, 729 F.3d 62, 88 (2d Cir. 2013) (jury instructions); 

 8    United  States  v.  Villafuerte,  502  F.3d  204,  208  (2d  Cir.  2007)  (sentencing).    Plain 

 9    error review permits relief only where (1) there is “error,” (2) the error “is plain,” 

10    (3) the error “affect[s] substantial rights,” and (4) the error “seriously affect[s] the 

11    fairness, integrity, or public reputation of judicial proceedings.”  United States v. 

12    Groysman,  766  F.3d  147,  155  (2d  Cir.  2014)  (quoting  Johnson  v.  United  States,  520 

13    U.S. 461, 466–67 (1997)).     

14             The fact of a prior conviction may be decided by a judge and need not be 

15    determined by a jury.  Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) (“Other than 

16    the fact of a prior conviction, any fact that increases the penalty for a crime beyond 

17    the  prescribed  statutory  maximum  must  be  submitted  to  a  jury,  and  proved 

18    beyond  a  reasonable  doubt.”  (emphasis  added));  see  Almendarez‐Torres  v.  United 


                                                     8 
       
 1    States, 523 U.S. 224, 243‐48 (1998) (holding that a prior conviction relevant only to 

 2    the sentencing of an offender found guilty of the charged crime is not a fact that 

 3    must  be  charged  in  the  indictment  or  found  by  a  jury  beyond  a  reasonable 

 4    doubt).    We  have  held  that  the  existence  of  a  “second  or  subsequent”  §  924(c) 

 5    conviction  is  a  sentencing  factor  that  need  not be determined  by a  jury.    United 

 6    States  v.  Anglin, 284 F.3d  407, 409  (2d Cir.  2002)  (per  curiam)  (holding that “the 

 7    fact  of  [a]  prior  conviction  [under  §  924(c)],  a  standard  recidivist  concern,  is  a 

 8    sentencing factor, not a separate element or offense” that must be submitted to a 

 9    jury);  United  States  v.  Campbell,  300  F.3d  202,  212  (2d  Cir.  2002)  (observing  that 

10    this Court “held [in Anglin] that the fact of a prior conviction is not an element of 

11    a § 924(c) offense”).   

12           Simmons  argues  that  Apprendi’s  and  Almendarez‐Torres’s  holdings  on  this 

13    issue are no longer good law because they did not survive the Supreme Court’s 

14    decision in Alleyne v. United States, 133 S. Ct. 2151 (2013), which held that any fact 

15    increasing  the  mandatory  minimum  sentence  is  an  element  of  the  crime  and 

16    must  be  found  by  the  jury  beyond  a  reasonable  doubt,  id.  at  2155.    Alleyne, 

17    however, has not altered the rule set forth in Apprendi and Almendarez‐Torres that 

18    the fact of a prior conviction need not be determined by a jury.  See Alleyne, 133 S. 


                                                     9 
       
 1    Ct. at 2160 & n.1 (declining to revisit the established rule that a judge not a jury 

 2    may  decide  the  fact  of  a  prior  conviction);  United  States  v.  Del  Rosario,  561  F. 

 3    App’x  68,  69  (2d  Cir.  2014)  (unpublished)  (observing  that  Alleyne  left  intact  the 

 4    rule  that  the  fact  of  a  prior  conviction  need  not  be  submitted  to  the  jury  for 

 5    determination, and that, “under controlling Supreme Court precedent, the fact of 

 6    a prior felony conviction may be decided by a judge . . . even if that fact increases 

 7    the  statutory  minimum  term  of  imprisonment  to  which  the  defendant  is 

 8    exposed”);  accord  United  States  v.  King,  751  F.3d  1268,  1280  (11th  Cir.  2014) 

 9    (“Finding that a defendant’s convictions were ‘second or subsequent’ is the same 

10    as  finding  that  a  defendant  had  a  prior  conviction,  and  the  issue  remains 

11    governed  by  Almendarez‐Torres  [and  unaltered  by  Alleyne].”);  United  States  v. 

12    Mack,  729  F.3d  594,  609  (6th  Cir.  2013)  (concluding  that  Almendarez‐Torres 

13    remains binding authority notwithstanding Alleyne and that a jury need not find 

14    a defendant’s  convictions  were  “second  or  subsequent”  under §  924(c)(1)(C)(i)).  

15    We  are  satisfied  there  is  no  reason  to  disturb  our  established  case  law  on  this 

16    issue.4  

                                                                  
      4
          To the extent Simmons argues that the district court was not permitted at sentencing 
      to  determine  the  separateness  of  his  §  924(c)  convictions,  we  disagree.    We  have  held 
      that  “the  separateness  of  convictions  is  not  a  fact  which  is  different  in  kind  from  the 
       
                                                       10 
       
 1           II.            Multiplicity of Simmons’s § 924(c) Convictions  

 2                  We  construe  Simmons’s  remaining  arguments  as  asserting  that  the  two       

 3    § 924(c) convictions were multiplicitous, and, relatedly, that it was error for the 

 4    court  to  fail  to  instruct  the  jury  that  proof  of  the  violations  in  Counts  Thirteen 

 5    and  Seventeen  needed  to  be  based  on  separate  conduct  and  error  for  the  court 

 6    implicitly  at  sentencing,  rather  than  the  jury,  to  find  that  the  two  §  924(c) 

 7    convictions were based on separate conduct.  

 8                  The issue of whether the two § 924(c) convictions were multiplicitous is a 

 9    question of law, which we review de novo.  United States v. Mejia, 545 F.3d 179, 

10    204  (2d  Cir.  2008);  United  States  v.  Wallace,  447  F.3d  184,  186  (2d  Cir.  2006).    As 

11    noted,  because  Simmons  did  not  object  to  the  district  court’s  jury  charge  or 

12    purported  sentencing  error,  his  challenge  to  each  is  reviewed  for  plain  error.  

13    Vilar, 729 F.3d at 88; Villafuerte, 502 F.3d at 208.  
                                                                                                                                                                                                      
      types  of  facts  already  left  to  the  sentencing  judge  by  Almendarez‐Torres  and  Apprendi.”  
      United  States  v.  Santiago,  268  F.3d  151,  153,  156  (2d  Cir.  2001)  (applying  Almendarez‐
      Torres  and  Apprendi  to  18  U.S.C.  §  924(e)(1)’s  mandatory  minimum  prison  term  for 
      defendants  who  have  three  previous  convictions  for  a  violent  felony  or  serious  drug 
      offense “committed on occasions different from one another” (internal quotation marks 
      omitted));  see  United  States  v.  Dantzler,  771  F.3d  137,  144  (2d  Cir.  2014)  (observing  that 
      “we  held  in  Santiago  that  the  question  of  separateness  of  predicate  offenses  is 
      intertwined with the fact of conviction, and because a sentencing judge was authorized 
      to find the fact of conviction under Almendarez‐Torres and Apprendi, he could also find 
      that such convictions were separate”).   
       

                                                                                                   11 
       
 1           A “second or subsequent” conviction under § 924(c) may be charged in the 

 2    same indictment as the initial § 924(c) charge.  Deal v. United States, 508 U.S. 129, 

 3    132‐33 (1993); see United States v. Pierce, 785 F.3d 832, 846 (2d Cir. 2015) (observing 

 4    that  in  Deal,  “the  Supreme  Court  clarified  that  a  ‘second  or  subsequent 

 5    conviction’  can  arise  when  a  defendant  is  charged  with  multiple  violations  of 

 6    Section  924(c)  in  the  same  indictment  or  arising  from  the  same  proceedings,” 

 7    meaning  that  “[o]ne  of  the  convictions  is  treated  as  the  first  conviction  and  the 

 8    others  are  treated  as  ‘second  or  subsequent’”).    A  “second  or  subsequent” 

 9    conviction,  however,  may  not  be  based  on  a  single  “unit  of  prosecution,”  i.e., 

10    “[w]here the government links multiple firearms to a single crime,” United States 

11    v.  Lindsay,  985  F.2d  666,  674  (2d  Cir.  1993),  or  where  a  defendant  is  in 

12    “continuous  possession  of  a  firearm  in  furtherance  of  simultaneous  predicate 

13    offenses  consisting  of  virtually  the  same  conduct,”  Wallace,  447  F.3d  at  188 

14    (quoting United States v. Finley, 245 F.3d 199, 207 (2d Cir. 2001)). 

15           In  support  of  his  argument  that  the  two  convictions  may  have  punished 

16    simultaneous  conduct,  Simmons  points  to  the  fact  that  the  §  924(c)  charge 

17    relating  to  the  racketeering  enterprise  and  conspiracy  was  linked  to  conduct 

18    occurring  between  2006  and  2013  while  the  §  924(c)  charge  relating  to  the 


                                                    12 
       
 1    narcotics  conspiracy  was  based  on  conduct  that  occurred  between  2004  and 

 2    September 2011, resulting in a temporal overlap of some 5 years.  Simmons also 

 3    observes  that  the  racketeering  enterprise  charged  in  Count  One  included  as  a 

 4    predicate  act  a  narcotics  distribution  conspiracy,  while  the  racketeering 

 5    conspiracy charged in Count Two alleged that the pattern of racketeering activity 

 6    included,  among  other  criminal  acts,  “dealing  in  a  controlled  substance.”  

 7    According to Simmons, since one of his § 924(c) convictions was based on Counts 

 8    One  and  Two,  both  of  which  included  narcotics‐related  predicate  acts,  he  may 

 9    have  been  punished  twice  for  the  same  conduct  because  his  other  §  924(c) 

10    conviction  was  based  on  Count  Twelve,  which  alleged  a  substantive  narcotics 

11    conspiracy.    It  was therefore possible,  he  argues,  that  the  jury  convicted  him of 

12    two  §  924(c)  counts  based  on  the  same  underlying  criminal  conduct.    We 

13    conclude, however, that the two § 924(c) convictions were not multiplicitous and 

14    identify no plain error in these circumstances.  

15           The  evidence  showed  that  Simmons  possessed  (or  aided  and  abetted  the 

16    possession  of)  multiple  firearms  on  separate  occasions.    Furthermore,  in  its 

17    summation, the Government distinguished between the firearms involved in the 

18    respective  §  924(c)  counts:  the  §  924(c)  charge  relating  to  the  racketeering 


                                                  13 
       
 1    enterprise and conspiracy was based on possession of the firearm discovered on 

 2    Simmons when he was arrested in January 2008, the firearm he passed along in 

 3    2009, and the firearm he possessed while out with a fellow Blood on Lander St; 

 4    the  §  924(c)  count  based  on  possession  of  a  firearm  in  connection  with 

 5    participation in the narcotics conspiracy was based solely on the block guns that 

 6    were  kept  on  Lander  St.5    Thus,  although  these  incidents  may  have  occurred 

 7    within  the  same  five‐year  period—or  even  in  the  same  month  or  year—the 

 8    evidence  at  trial,  and  the  Government’s  presentation  of  that  evidence  and 

 9    argument to the jury, demonstrated that the guns were neither linked “to a single 

10    crime,”  Lindsay,  985  F.2d  at  674,  nor  based  on  the  “continuous  possession  of  a 

11    firearm in furtherance of simultaneous predicate offenses consisting of virtually 

12    the same conduct.”6 Wallace, 447 F.3d at 188 (quoting Finley, 245 F.3d at 207).    



                                                                  
      5   It is conceivable that the racketeering‐related gun alleged to have been possessed by 
      Simmons on Lander St.—the same street where the block guns were kept—was one of 
      the  block  guns  that  formed  the  basis  of  the  narcotics‐related  §  924(c)  charge.    There 
      were, however, two other guns that were also connected to the racketeering enterprise 
      and conspiracy, neither of which had any apparent connection to the block guns.  
       
      6    We  also  note  that  the  indictment  alleged  that  the  §  924(c)  charge  relating  to  the 

      racketeering  enterprise  and  conspiracy  was  based  on  firearms  that  were  used  or 
      possessed  “on  occasions  other  than  those  described”  in  the  §  924(c)  charge  relating  to 
      the narcotics conspiracy.  App’x 277‐78. 
       

                                                                     14 
       
 1             Given  the  evidence  that  Simmons  possessed  multiple  firearms  on 

 2    separate  occasions,  we  conclude  that  there  was  an  ample  basis  for  the  jury  to 

 3    convict  Simmons  of  two  separate  violations  of  §  924(c).    See  United  States  v. 

 4    Salameh,  261  F.3d  271,  279  (2d  Cir.  2001)  (finding  concerns  about  multiplicitous      

 5    §  924(c)  convictions  unfounded  “given  the  separate,  and  separately  culpable, 

 6    nature  of  defendants’  use  and  carriage  of  the  [firearms]”);  United  States  v. 

 7    Malpeso,  115  F.3d  155,  170  (2d  Cir.  1997)  (rejecting  challenge  to  two  §  924(c) 

 8    convictions where evidence “established that [defendant] carried guns on several 

 9    occasions” throughout charged conspiracy, leaving “no realistic possibility” that 

10    the jury conviction on both counts was based on single event).  That there was no 

11    jury instruction clarifying that the firearms subject of each § 924(c) charge must 

12    have been possessed on separate occasions does not amount to plain error.  For 

13    the same reasons, it was not plain error for the district court to find implicitly at 

14    sentencing  that  the  two  §  924(c)  convictions  were  based  on  separate  conduct, 

15    thereby  subjecting  Simmons  to  mandatory  minimum,  consecutive  sentences 

16    based on a “second or subsequent” § 924(c) conviction.  

17            

18            


                                                   15 
       
1                                   CONCLUSION 

2          We have considered all of Simmons’s remaining arguments with respect to 

3    his sentencing and find them to be without merit.  For the reasons stated above 

4    and  in  the  accompanying  summary  order,  the  judgment  of  conviction  is 

5    AFFIRMED.   




                                           16